 In the Matterof GREENSBORONEws COMPANY STATION WFMY-FMAND WFMY-TV, EMPLOYERandNATIONAL ASSOCIATIONOF BROAD-CASTENGINEERSAND TECHNICIANS,PETITIONERCase No. 34-RC-208.Decided November 97, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John K. Pickens, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaningof Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer agree that all technical em-ployees at the Employer's Greensboro, North Carolina, televisionstudio, excluding office and clerical employees, program director,chief engineer, producer, announcer, production manager, executives,and all other supervisors, constitute an appropriate bargaining unit.They agree that the engineers and the camera-technician are withinthe technical unit.The Petitioner, however, would include in thetechnical unit the cameraman-projectionist.The Employer, char-acterizing this employee as a film editor, contends that his work isnot technical and urges that he be excluded from the unit. There hasbeen no bargaining history among these employees.The cameraman-projectionist inspects, cleans, repairs, and preparesfilm for projection. In preparing a reel which will run for severalhours, he cuts and splices the film, inserting commercial announce-ments.This part of his work is under the direction of the program92 NLRB No. 56.245 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirector and consumes approximately 6 hours of his 8-hour day.After a reel is used on a program, he reverses the process, removesthe commercials, restores the film and prepares it for shipment.In addition to the above work, the cameraman-projectionist uncapsand sets the lights and gets ready for the program.He loads theprojector with film, and may, on occasion, replace a lamp.He doesnot, however, service or maintain the projector or replace tubes orother worn-out parts. In loading and unloading the projector, orstarting and stopping it in the event of a film break, he works withthe cameraman-technician who is conceded by both parties to be inthe appropriate unit.During a live broadcast, the cameraman-pro-jectionist focuses the camera upon the performer who appears beforea moving television camera. In film broadcasts, he focuses on a fixedtelevision camera. In performing this part of his job he works with,and is constantly advised by, the engineer on duty, as to how a betterimage may be obtained. The cameraman-projectionist receives $39per week, whereas the engineers receive from $40 to $57.50 per week.The cameraman-projectionist has had 4 months' training at a nontech-nical school.No type of license is required for his work.All engi-neers are required to have a license.The Petitioner submitted Bight contracts with television stationsthroughout the country and two network contracts with AmericanBroadcasting Company and National Broadcasting Company. In allof these contracts the cameraman and/or projectionist was includedin the unit except where the unit excluding them was established be-fore the Petitioner began bargaining for technicians.,Although the cameraman-projectionist is not as highly skilled asthe engineers, considerable technical skill is required to perform hisjob properly. In the instant case, the cameraman-projectionist per-forms the work of film man, cameraman, and projectionist.His workis closely integrated with that of the engineers; he enjoys the sameworking conditions, and for at least 2 or 3 hours a day he is under thesupervision of the chief engineer. In television, the cameraman orprojectionist is but one of a group of technically trained employeesworking as a cohesive team toward a common goal. In an earlier casewe included a projectionist in a technical unit of broadcasting em-ployees.2 In view of these facts, and the fact that thus far cameramen1Contracts introduced into evidence showed that cameramen and film men had beenincluded in a unit with engineers at the following stations:WAGA (Atlanta, Georgia)';WTOP-TV (Washington. D. C.) ; WHAM, WHFM,and WHTM(Rochester,New York) ;WMAL, WMAL-TV, and WMAL-FM (Washington,D.C.) ;WLAV, WLAV-TV, andWLAV-FM (Grand Rapids, Michigan) ;WWJ, WWJ-TV,and WWJ-FM(Detroit,Michi-gan);WGY, WPGC, WGEA, WGEO, WGEX,WRGB, and WGFM(General ElectricCompany,Schenectady,New York).2The Fort Industry Company,88 NLRB 527; cf.KMTR Radio Corporation (KLAC-TV), 85 NLRB 99. GREENSBORO NEWS COMPANY STATION WFMY-FM AND WFMY-TV 247and,/or projectionists have generally been included in an over-alltechnical unit in the television broadcasting industry, we shall includethe Employer's cameraman-projectionist in the appropriate unit .aWe find that all technical employees at the Employer's Greensboro,North Carolina, television studio, including the cameraman-projec-tionist, but excluding office and clerical employees, program director,chief engineer, producer, announcer, production manager, executives,and all other supervisors, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication in thisvolume.]8Although Member Houston dissented on the issue of unit placement of projectionistin theFort Industrycase, he feels bound by the majority decision in that case, andconcurs in the result here.